NUMBER 13-18-00334-CV

                                 COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


CHARLES W. HAYNES
AND PAMELA HAYNES,                                                                    Appellants,

                                                v.

SPIRIT OF TEXAS BANK, SSB                                                                Appellee.


                           On appeal from the County Court
                             of Burleson County, Texas.


                            MEMORANDUM OPINION1
  Before Chief Justice Contreras and Justices Longoria and Hinojosa
              Memorandum Opinion by Justice Hinojosa




        1This case is before the Court on transfer from the Tenth Court of Appeals in Waco pursuant to a
docket equalization order issued by the Supreme Court of Texas. See TEX. GOV’T CODE ANN. § 73.001
(West, Westlaw through 2013 1st C.S.). Because this is a transfer case, we apply the precedent of the
Third Court of Appeals to the extent it differs from our own. See TEX. R. APP. P. 41.3.
       Appellants Charles W. Haynes and Pamela Haynes acting pro se attempted to

perfect an appeal in this cause on May 29, 2018. However, although Pamela signed their

notice of appeal, Charles did not sign it. On September 5, 2018, the Clerk of this Court

notified appellants that Pamela is not a licensed attorney and is therefore prohibited from

representing Charles. See TEX. GOV’T CODE ANN. § 81.102 (West, Westlaw through 2017

1st C.S.). The Court notified appellants that if this defect was not cured, if it could be

done, with an amended notice of appeal within ten days from the date of the Court’s letter,

the appeal would be dismissed as to Charles. Appellants failed to respond to the Court’s

letter and did not cure the defect by filing an amended notice of appeal. Thus, Charles

has not perfected his attempted appeal in this matter. See TEX. R. APP. P. 25.1(c).

       The Court, having considered the documents on file and Charles’s failure to cure

the defect in this matter, is of the opinion that the appeal as to Charles should be

dismissed for want of jurisdiction. See Baker v. Regency Nursing & Rehab. Centers, Inc.,

534 S.W.3d 684 (Tex. App.—Corpus Christi 2017, no pet.) (providing that an appellate

court lacks jurisdiction when the appellant fails to file a timely notice of appeal).

Accordingly, this appeal is DISMISSED FOR WANT OF JURISDICTION as to Charles.

See TEX. R. APP. 42.3 (a), (c).

       In addition, Pamela’s brief in this cause was due on October 25, 2018.           On

December 10, 2018, the Clerk of the Court notified Pamela that the brief had not been

timely filed. The Court notified Pamela that the appeal was subject to dismissal for want

of prosecution under Texas Rule of Appellate Procedure 38.8(a)(1) unless within ten days

from the date of receipt of the Court’s letter, she reasonably explained the failure and the

appellee was not significantly injured by Pamela’s failure to timely file a brief. See TEX.



                                                2
R. APP. P. 38.8(a)(1). Pamela has not responded to this Court’s notice, filed a brief, or

filed a motion for extension of time to file the brief.

       Accordingly, the appeal as to Pamela is DISMISSED FOR WANT OF

PROSECUTION. See id. R. 38.8(a)(1), 42.3(b), (c).




                                                          LETICIA HINOJOSA
                                                          Justice



Delivered and filed the
24th day of January, 2019.




                                                   3